Exhibit 10.2

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“RSUs”) relating to its common stock, $.01 par value
(the “Stock”), to the Grantee named below, subject to the vesting conditions set
forth in the attachment. Additional terms and conditions of the grant are set
forth in this cover sheet, in the attachment and in the Company’s 2014 Stock
Incentive Plan (the “Plan”).

 

Grant Date:   Name of Grantee:   Number of RSUs Covered by Grant:   Vesting
Schedule:  

 

Vesting Date

   Number of RSUs      _________, 20___    #    _________, 20___    #   
_________, 20___    #   

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:          (Signature)    Company:          William R. Gupp, Senior Vice
President, General Counsel and Secretary   

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

TIME-BASED VESTING

 

Restricted Stock Units    This grant is an award of restricted stock units in
the number of units set forth on the cover sheet, and subject to the vesting and
other conditions described below (the “RSUs”). Each RSU represents the right to
receive one share of Stock, subject to the terms and conditions set forth in
this Agreement and the Plan. Your RSUs may not be transferred, assigned, pledged
or hypothecated, whether by operation of law or otherwise, nor may the RSUs be
made subject to execution, attachment or similar process. Vesting    Your RSUs
will vest as to thirty three and one-third percent (331/3%) of the total number
of RSUs covered by this grant, on each anniversary of the grant, as shown on the
cover sheet; provided, that you continue to provide services to the Company or a
Subsidiary as an employee or a Service Provider (“Services”) on each such
vesting date. The resulting aggregate number of vested RSUs will be rounded to
the nearest whole number, and you may not vest in more than the number of RSUs
covered by this grant. Delivery    As soon as practicable following the vesting
of the RSUs hereunder, the Company will issue to you a share certificate for the
shares of Stock to which such vested RSUs relate. In the alternative, the
Company may use the book-entry method of share recordation to indicate your
share ownership. You will have no further rights with regard to a RSU once the
share of Stock related to such RSU has been issued. Early Vesting    Upon the
termination of your Services, other than by reason of your death, Disability,
Retirement, or termination by the Company without “Cause” or at your election
with “Good Reason,” any RSUs that have not vested hereunder shall immediately be
deemed forfeited.    In the event of the termination of your Services because of
your death, Disability, Retirement or termination by the Company without “Cause”
or at your election with “Good Reason”, any RSUs that have not vested hereunder
shall immediately become fully vested. (For purposes of clarification, these
vesting provisions apply notwithstanding any different vesting provision in the
Plan.) As a condition to such RSUs vesting upon your termination of employment
by the Company without “Cause” or at your election with “Good Reason”, you must
first execute a written release and agreement provided by the Company and not
revoke such release and agreement within the time permitted therein for such
revocation.    “Cause” means one of the following reasons for which your
employment with the Company is terminated: (1) Your willful or grossly negligent
misconduct that is materially injurious to the Company; (2) Your embezzlement or
misappropriation of funds or property of the Company; (3) Your conviction of a
felony or the entrance of a plea of guilty or nolo contendere to a felony;
(4) Your conviction of any crime involving fraud, dishonesty, moral turpitude or
breach of trust or the entrance of a plea of guilty or nolo contendere to such a
crime; or (5) Your willful failure or refusal by you to devote your full
business time (other than on account of disability or approved leave) and
attention to the performance of your duties and responsibilities if such breach
has not been cured within 15 days after written notice thereof is given to you
by the Board of Directors.



--------------------------------------------------------------------------------

   “Good Reason” shall exist upon: (1) a material and adverse change in your
status or position(s) as an officer or management employee of the Company,
including, without limitation, any adverse change in your status or position as
an employee of the Company as a result of a material diminution in your duties
or responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon your giving
notice), or any removal of you from or any failure to reappoint or reelect you
to such position(s) (except in connection with your termination other than for
Good Reason); (2) a 10% or greater reduction in your aggregate base salary and
targeted bonus, other than any such reduction proportionately consistent with a
general reduction of pay across the executive staff as a group, as an economic
or strategic measure due to poor financial performance by the Company; (3) the
failure by the Company to continue in effect any material employee benefit plan
(excluding any equity compensation plan) in which you are participating (or
plans providing you with similar benefits that are not materially reduced in the
aggregate) other than as a result of the normal expiration of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company or any successor which would adversely affect your continued
participation in any of such plans on at least as favorable a basis to you or
which would materially reduce your benefits under any of such plans;
(4) Company’s requiring you to be based at an office that is both more than 50
miles from where your office is located and further from your then current
residence; or (5) a material breach by the Company of any agreement with you;
provided, however, that if any of the conditions exists, you must provide
written notice to the Company no more than ninety (90) calendar days following
the initial existence of the condition and your intention to terminate your
employment for Good Reason. Upon such notice, the Company shall have a period of
thirty (30) calendar days during which it may remedy the condition and, if the
Company fails to remedy such condition, you terminate your Services within
ninety (90) calendar days following such failure.    In the event of a Change in
Control, any RSUs that have not vested hereunder shall immediately become fully
vested. “Change in Control” shall have the meaning given to such term in the
Change in Control Severance Agreement between you and the Company, provided that
in all cases such Change in Control constitutes a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(i).   
Notwithstanding the foregoing or any other provision herein to the contrary,
RSUs shall also vest according to the terms and conditions, if so provided, in
any separate agreement between you and the Company, including but not limited to
any Employment Agreement, Severance Agreement or Change in Control Severance
Agreement. Withholding Taxes    You agree, as a condition of this grant, that
you will make acceptable arrangements to pay any withholding or other taxes that
may be due as a result of vesting in RSUs (including any employment taxes that
may become payable if you become eligible for Retirement prior to the end of the
performance period for the RSUs) or delivery of Stock acquired under this grant.
In the event that the Company determines that any federal, state, local or
foreign tax or withholding payment is required relating to the vesting in RSUs
or delivery of shares arising from this grant, the Company shall have the right
to require such payments from you, withhold shares that would otherwise have
been issued to you under this Agreement or withhold such amounts from other
payments due to you from the Company or any Affiliate. Retention Rights    This
Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your service with the
Company at any time and for any reason. Shareholder Rights    Except as provided
in the following paragraph, you do not have any of the rights of a shareholder
with respect to the RSUs.    If, prior to the vesting date, the Company declares
a cash dividend on the Stock, you will be credited with dividend equivalents in
an amount determined based on the dividends that you would have received, had
you held shares of Stock equal to the vested number of your RSUs from the date
of your award to the date of the distribution of shares of Stock following the
vesting of your RSUs, and assuming that the dividends were reinvested in Stock
(and any dividends on such shares were reinvested in Stock). Any such dividend
equivalents will be subject to the same vesting conditions as the shares
represented by your RSUs and, in the event of vesting of your RSUs, credited
dividend equivalents will be settled as soon as practicable thereafter in cash.



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of RSUs covered by this grant shall be adjusted
(and rounded down to the nearest whole number) pursuant to the Plan. Your RSUs
shall be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity.
Applicable Law    This Agreement will be interpreted and enforced under the laws
of the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Section 409A    To the
extent applicable, the RSUs granted under this Agreement are intended to comply
with Section 409A of the Internal Revenue Code and the regulations and other
guidance promulgated thereunder (collectively, “Section 409A”). The provisions
of this paragraph shall qualify and supersede all other provisions of this
Agreement and the Plan as necessary to fulfill the foregoing intent. In
furtherance of the foregoing, any RSUs that accelerate and vest upon a
termination of Services hereunder and that are otherwise subject to Section 409A
shall accelerate and vest upon such a termination of Services solely if such
termination constitutes a “separation from service” within the meaning of
Section 409A. Additionally, if at the time of any such separation from service
you are entitled to accelerated vesting of any RSUs granted hereunder and are
also a “specified employee” (within the meaning of Section 409A and as
determined by the Company) and such RSUs granted hereunder may not be settled
without subjecting you to additional tax, interest and/or penalties under
Section 409A, then such RSUs shall accelerate and vest upon your separation from
service but shall not settle until the earlier of (i) your death or (ii) the
first business day of the seventh (7th) month immediately following your
separation from service. For purposes of Section 409A, each tranche of RSUs
granted hereunder shall be treated as a separate payment and not as one of a
series of payments treated as a single payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii). The Plan    The text of the Plan is
incorporated in this Agreement by reference. Certain capitalized terms used in
this Agreement are defined in the Plan, and have the meaning set forth in the
Plan.    This Agreement and the Plan constitute the entire understanding between
you and the Company regarding this grant of RSUs. Any prior agreements,
commitments or negotiations concerning this grant are superseded. Consent to
Electronic Delivery    The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant you
agree that the Company may deliver the Plan prospectus and the Company’s annual
report to you in an electronic format. If at any time you would prefer to
receive paper copies of these documents, as you are entitled to receive, the
Company would be pleased to provide copies. Please contact the Director of Human
Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.